Citation Nr: 1737696	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to service connection for sarcoidosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1981, September 1990 to August 1991, and January 2003 to October 2003.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran originally filed a claim for service connection for joint pain related to an undiagnosed illness.  A review of the evidence however shows that the Veteran's joint pain was a symptom that has been medically related to his diagnosis of sarcoidosis.  Accordingly, the Board has recharacterized the claim as service connection for sarcoidosis to encompass the entire disability causing the Veteran's symptoms.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (VA must construe a service connection claim to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  

The Board notes that the Veteran applied for combat related special compensation (CRSC) in a statement dated December 2010.  It is unclear if this claim was developed from the evidence associated with the electronic claims file.  Accordingly, the Agency of Original Jurisdiction (AOJ) should take all appropriate action necessary to resolve this claim if it has not been processed.  As this matter may not have been adjudicated by the AOJ, the Board does not have jurisdiction over the claim and it is hereby referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's joint pain is caused by his diagnosed sarcoidosis and that sarcoidosis is at least as likely as not related to his active duty military service. 


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by events in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or causal link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the present case, the Veteran has been diagnosed with sarcoidosis.  The July 2015 VA examination, June 2015 pulmonary consultation, and service treatment records (STRs) note the Veteran's diagnosis of the disability.  The July 2015 examiner also noted that the disease caused "scattered calcified granulomata" that caused pain and swollen joints.  

The Board also finds that this diagnosis began while the Veteran was in service.  STRs dated December 1978 show that the Veteran was assessed with "possible Boeck's Sarcoid" and "sarcoidosis."  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence favors a finding that the Veteran's sarcoidosis was incurred in service.  The July 2015 examiner opined that the Veteran's sarcoidosis (and associated symptoms of joint pain) is at least as likely as not related to the Veteran's military service.  This opinion was based on the continuing history of the Veteran's disease.  Furthermore, the examiner noted that swollen or painful joints is often a symptom and indicator for sarcoidosis, and that, in this particular case, the Veteran suffered from "scattered calcified granulomata" that caused his painful and swollen joints.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for sarcoidosis have been met.  


ORDER

Entitlement to service connection for sarcoidosis is granted. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

In the May 2015 remand, the Board noted that the April 2010 examination failed to note that the Veteran suffered hearing loss after his first period of active service in 1988.  The Board remanded for another examination to determine whether or not the Veteran's established hearing loss between his periods of active service was evidence that his disability began in service. 

In the July 2015 VA audiological examination, the examiner opined that the Veteran's noted hearing loss was less likely as not caused by or a result of an event in military service.  The examiner explained that the Veteran had normal hearing thresholds for all frequencies during and after the Veteran's "two" periods of active duty, except in January 1981 and in 1995.  The examiner explained that neither of these tests indicated hearing loss because after 1981 there were subsequent hearing tests that showed no hearing loss and after 1995 "four years following the Veteran's last active duty period . . . this shift is not beyond what might be expected."  

The Board notes that the Veteran had three periods of active duty; June 1977 to June 1981, September 1990 to August 1991, and January 2003 to October 2003.  The examiner should have evaluated all three periods when determining the cause of the Veteran's hearing loss.  Importantly, the Board notes that the Veteran had a military occupational specialty (MOS) as a "short range missile crewman," "ammunition specialist," and as a "bridge crewmember" during his periods of active duty, which likely involved acoustic trauma.

Additionally, both the April 2010 opinion and the July 2015 opinion stated that civilian occupational noise exposure was the likely cause of the Veteran's disability.  However, notwithstanding the Veteran's post-service noise exposure, the examiner must comment on whether or not the Veteran's hearing loss began during service and whether or not events in service caused the initial hearing loss, regardless of whether it increased in severity later as a result of civilian noise exposure. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the claims file to an appropriate VA examiner to arrange for an addendum opinion to address the question of the cause of the Veteran's left ear hearing loss.  The need for another examination is left to the discretion of the VA examiner.  The claims file and copies of all pertinent records must be reviewed by the examiner in providing the addendum opinion.  Based on this review of the record (and interview and examination of the Veteran if provided), the examiner should provide an opinion that responds to the following:  

a) Please identify the likely cause for the diagnosed left ear hearing loss.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by any events during the Veteran's THREE periods of active service?  The examiner should address whether the noted hearing loss between service periods indicates in-service onset hearing loss.  The examiner should consider the Veteran's MOS during active service, which the Board finds likely included acoustic trauma.  Finally, the examiner should also note that intervening post-service noise exposure does NOT necessarily prevent a veteran from receiving service-connected benefits if the initial hearing loss had its onset in service or is otherwise related to service.

b) The examiner should provide a complete rationale in support of any opinions offered.  By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.  

2.  After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


